Case 1:17-cv-21192-KMW Document 67 Entered on FLSD Docket 09/13/2019 Page 1 of 1



                           UNITED STATES DISTRICT CO U RT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No.17-21192-C IV -W ILLIA M S
  JUAN JOSE RENDO N DELGADO ,

          Plaintiff,



  BLO OM BERG L.P.,etal

          Defendants.
                                                /

                                   FINAL JUDGM ENT

          The Courthas entered an ordergranting Defendants Bloom berg L.P.,Bloom berg

  Businessweek,Jordan Robedson,and MichaelRiley's motion to dismiss. (DE 66).
  Accordingly,judgmentis ENTERED infavorofDefendants Bloomberg L.P.,Bloomberg
  Businessweek, Jordan Robedson, and Michael Riley. Plaintiff Juan Jose Rendon

  Delgado shalltake nothing from his claim s.

          DONEANDORDEREDi
                        nchambersinMiami,Fl
                                          ori
                                            da,ti
                                                ni
                                                 s/Xrdayofseptember,
  2019.




                                                KATHL N M .W ILLIAMS
                                                UNITED TATES DISTRICT JUDG E
